COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00341-CV
Style:                    Demarsenese Cage
                           v The Methodist Hospital
Date motion filed*:       September 19, 2014
Type of motion:           Motion to extend time to file the brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s brief

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                  September 15, 2014
       Number of prior extensions:         0             Current Due date: September 15, 2014
       Date Requested:                     N/A

Ordered that motion is:

             Granted
              If document is to be filed, document due:
                      The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         Appellant moves the Court to “accept as filed the brief that Appellant
         prematurely filed on July 7, 2014.” We grant the motion. We further order that
         appellee’s brief, if any, be filed no later than 30 days from the date of this order.

Judge's signature: /s/ Sherry Radack
                 Acting individually

Date: September 25, 2014

November 7, 2008 Revision